391 F.2d 928
BILYEU MOTOR CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 24457.
United States Court of Appeals Fifth Circuit.
March 27, 1968.

Ransom A. Ellis, Jr., Springfield, Mo., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Richard Thesing, Atty., N. L. R. B., Washington, D. C., for respondent.
Before BROWN, Chief Judge, CLAYTON, Circuit Judge and CHOATE, District Judge.
PER CURIAM:


1
The Employer, Bilyeu Motor Corporation, seeks to set aside the Board's order, 161 N.L.R.B. No. 93, requiring it to cease and desist from engaging in certain unfair labor practices in violation of §§ 8(a) (1) and 8(a) (3) of the Act, 29 U.S.C.A. § 158(a) (1), (a) (3). The Board, in adopting the Trial Examiner's decision, found that Employer had coercively interrogated its employees and threatened them with discharge and had discharged one employee for his union activities. The sole issue presented is whether substantial evidence supports these conclusions.


2
Acutely aware of our limited role in cases of this type which recognizes that in a de novo proceeding we might well have reached a conclusion contrary to that of the Board, we must enforce the Board's order. To support the Board's conclusions the evidence and the inferences which may be drawn from it are weak indeed, but they suffice. The initial choice between two reasonable though conflicting views of the events surrounding the practices under consideration here is not ours, N. L. R. B. v. Certain-Teed Prods. Corp., 5 Cir., 1968, 387 F.2d 639, but the Board's.


3
Enforced.